Exhibit 21.1 Exhibit 21.1 SUBSIDIARIES OF THE REGISTRANT Entity Jurisdiction of Organization Name Under Which Subsidiary Does Business Alaska United Fiber System Partnership Alaska Alaska United Fiber System Partnership, Alaska United Fiber System, Alaska United GCI Communication Corp. Alaska GCI, GCC, GCICC, GCI Communication Corp. GCI Cable, Inc. Alaska GCI Cable, GCI Cable, Inc. GCI Holdings, Inc. Alaska GCI Holdings, Inc. Potter View Development Co., Inc. Alaska Potter View Development Co., Inc. GCI Fiber Communication, Co., Inc. Alaska GCI Fiber Communication, Co., Inc., GFCC,Kanas Unicom, Inc. Alaska Unicom, Inc., Unicom United-KUC, Inc. Alaska United-KUC, Inc., United-KUC, KUC United Utilities, Inc. Alaska United Utilities, Inc. United Utilities, UUI
